                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

        IN RE:                                                 CASE NO.: 21-60207

           Michael A McCauley                                  CHAPTER 7

                 Debtor(s).                                    JUDGE RUSS KENDIG

                  TRUSTEE’S RESPONSE TO MOTION OF
    CREDITOR NATIONSTAR MORTGAGE, LLC FOR RELIEF FROM STAY AND
                           ABANDONMENT

       Now comes Lisa M. Barbacci, Trustee (“Trustee”), and objects to the request for relief
from stay on Debtor(s)’ real property located at 124 Bell Ave, Dover, Ohio 44622 (“Property”)
(Docket No. 38) filed by CREDITOR NATIONSTAR MORTGAGE, LLC, because it appears
there may be equity in the Property available for the creditors of the estate.
       WHEREFORE, the Trustee respectfully requests that the Court deny the motion for relief
from stay and grant any other and further relief that the Court deems just and proper.

                                                                        Respectfully submitted,

                                                                        /s/ Lisa M. Barbacci
                                                                        Lisa M. Barbacci(0039392)
                                                                        Chapter 7 Trustee
                                                                        600 E Smith Rd.
                                                                        Medina, OH 44256-2666
                                                                        330-722-4488
                                                                        barbaccitrutsee@gmail.com

                                                                        CHAPTER 7 TRUSTEE
                                         CERTIFICATE OF SERVICE

I, Lisa M. Barbacci, hereby certify that the foregoing Objection was electronically transmitted on or about May 7,
2021, via the Court’s CM/ECF system to the following who are listed on the Court’s Electronic Mail Notice List:


    •    Lisa M. Barbacci, Trustee - Canton barbaccitrustee@gmail.com, lbarbacci@ecf.axosfs.com
    •    Sarah E. Barngrover amps@manleydeas.com
    •    Johna M. Bella jbella@gpblaw.com
    •    Monica Denise DeRamus monica@mccleerylawfirm.com
    •    Stephen R. Franks amps@manleydeas.com
    •    United States Trustee (Registered address)@usdoj.gov




 21-60207-rk         Doc 40      FILED 05/07/21          ENTERED 05/07/21 10:44:10                  Page 1 of 2
     And by regular U.S. Mail or by e-mail, as requested, on May 7, 2021, to the following parties:

     PRA Receivables Management, LLC
     PO Box 41021
     Norfolk, VA 23541



                                                                   /s/ Lisa M. Barbacci
                                                                   Lisa M. Barbacci, Chapter 7 Trustee




                                                     2

21-60207-rk     Doc 40       FILED 05/07/21          ENTERED 05/07/21 10:44:10                  Page 2 of 2
